Broyles, C. J.
1. There is no merit in the motion of the State’s attorney to dismiss the bill of exceptions, and it is accordingly denied.
2. Where, after a plea of guilty has been entered and judgment and sentence pronounced in a criminal case, the defendant at the same term of the court files a written petition in which he asks that the judgment and sentence be vacated and that he be allowed to withdraw his plea of guilty and to enter a plea of not guilty, on the grounds that he entered his plea of guilty under a misapprehension of the facts of the case, and that he is really not guilty of the offense to which he pleaded guilty, and where the facts stated in his petition sustain these allegations, it is error for the trial judge to dismiss the petition on general demurrer.

Judgment reversed.


Luke and Bloodworth, JJ., concur.